Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.
 Detailed Action
	This office action is a response to applicant’s communication submitted February 9, 2021, wherein claim 8 is amended.  This application is a national stage application of PCT/GB2012/051418, filed June 20, 2012, which claims priority to foreign application GB1111452.7, filed July 5, 2011.
Claims 8 and 10-13 are pending in this application.
Claims 8 and 10-13 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted February 9, 2021, with respect to the rejection of instant claims 8 and 11 under 35 USC 103(a) for being obvious over Wynne et al. in view of Lim et al. in view of Totani et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to no longer encompass methods wherein a probiotic organism is administered along with the galactooligosaccharide.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted February 9, 2021, with respect to the rejection of instant claims 10 and 13 under 35 USC 103(a) for being obvious over Wynne et al. in view of Lim et al. in view of 

Applicant’s amendment, submitted February 9, 2021, with respect to the rejection of instant claims 10 and 12 under 35 USC 103(a) for being obvious over Wynne et al. in view of Lim et al. in view of Totani et al. in view of Chen et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to no longer encompass methods wherein a probiotic organism is administered along with the galactooligosaccharide.  Therefore the rejection is withdrawn.

	Currently claims 8 and 10-13 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted February 9, 2021, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	The claimed invention is directed to a method comprising administering to a human suffering from elevated levels of cholesterol, triglycerides, and/or non-esterified fatty acids a composition comprising a number of different structurally defined galactooligosaccharides, wherein a probiotic strain is not administered.  This claim construction excludes methods wherein a generic, uncharacterized mixture of oligosaccharides is administered, as well as methods wherein the composition is administered along with a probiotic bacterium, and methods wherein the subject does not suffer from elevated cholesterol, triglyceride, or non-esterified fatty acids but might experience a future protective effect against said conditions as a result.
	Methods meeting these limitations are not disclosed in the prior art.  A composition of enzymatically produced galactooligosaccharide meeting the structural requirements of the instant 
	Furthermore, as described by van Leeuwen et al. (Reference included with PTO-892) different galactooligosaccharide compositions studied differ with respect to the presence of individual oligosaccharides.  Therefore the observation of cholesterol-lowering effects from some other galactooligosaccharides as described by JP2003-339348, Chonan et al., or WO2010/003803, (of record in previous action) does not necessarily constitute a disclosure of a method of administering the specific composition recited in the claims.
Accordingly, Applicant’s amendment submitted February 9, 2021, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        2/22/2021